DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,783,741. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the ‘741 patent anticipate instant claims 1-20 respectively.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 and 12-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zobel et al. (pub no. 20120083327).
Regarding claim 1, Zobel discloses a slot game apparatus comprising: a reel set comprising a plurality of reels, each having a plurality of symbols associated therewith (“A slot machine in which this method may be used typically includes a processor, a video display that shows spinning reels, a start control” [0021]); 

a plurality of symbol substitution sets, each identifying one or more target symbols of the reel set targeted for replacement, and each specifying a number of the target symbols to replace on each of the plurality of reels (“Embodiments of the invention will now be described in more detail. Consider the previously-discussed array 
ReelStrips[NUMREELS][MAXNUMSTOPS] Prior to each play the array is modified. The most general form of our method involves a collection of sets of reel strips together with a probability distribution over that collection. More precisely, we use an array of sets of reel strips 
ReelStrips[NUMSETS][NUMREELS][MAXNUMSTOPS] with the first coordinate indicating the set number, and NUMSETS a positive integer. We either associate weights, or equivalently probabilities, to each set, or simply allow the appropriate number of repetitions in the list and employ a uniform distribution. In this latter setup, a number k<NUMSETS would be randomly drawn prior to each spin, and the set 
ReelStrips[k][NUMREELS][MAXNUMSTOPS] would be used for that spin in the usual fashion”, [0024] – [0027]; “When a schema has been selected, symbols on a reel are replaced according to the schema (215). For example, a preselected symbol may be removed wherever it appears on the reel and replaced with one symbol prescribed by the schema (217) or with various symbols prescribed by the schema (219). Symbols may be randomly selected for replacement (221). Symbols may be selected by a weighted procedure (223). A stack of symbols may be replaced with a stack of different symbols once per reel or every time the stack appears on the reel (225), or a stack may be randomly selected for replacement (227)”, [0068]; that a single stack on a reel is to be replaced once per reel interpreted to mean that a specified number of target symbols on that reel have been specified for replacement); 

a random event selection module configured to select one of the plurality of symbol substitution sets, and in response, to retrieve the respective identified one more target symbols and the specified number of the target symbols to replace on each of the plurality of reels; and a symbol replacement module configured to replace the retrieved specified number of the retrieved identified target symbols on each respective one of the plurality of reels with replacement symbols (“instructions that cause the processor to select a symbol schema, replace a plurality of symbols that make up a reel with symbols prescribed by the selected schema, depict spinning reels on the display, and if a winning combination of symbols appears in a pay line, give an award to the player”, [0021]; see also [0068]).
Regarding claim 2, Zobel discloses the random event selection module is configured to select any one of the plurality of symbol substitution sets in connection with each randomization and presentation of the reel set (“In this latter setup, a number k<NUMSETS would be randomly drawn prior to each spin, and the set 
ReelStrips[k][NUMREELS][MAXNUMSTOPS] would be used for that spin in the usual fashion”, [0026] & [0027]).
Regarding claim 3, Zobel discloses the random event selection module is configured to select any one of the plurality of symbol substitution sets based on assigned relative likelihoods of selection among the plurality of symbol substitution sets (“We either associate weights, or equivalently probabilities, to each set, or simply allow the appropriate number of repetitions in the list and employ a uniform distribution”, [0026]).
Regarding claim 4, Zobel discloses the random event selection module is configured to randomly select any one of the plurality of symbol substitution sets ([0026] & [0027]).
Regarding claim 5, Zobel discloses the reel set is reset to its original configuration prior to the next selection by the random event selection module (“In addition to the foregoing, a schema may be selecting according to a count of recent plays (213); for example, a schema may be selected for 70% of the spins and the original symbols may be used for the other 30%”, [0067]; in the case of the use of the original symbols after a spin in which a schema has been used).
Regarding claim 6, Zobel discloses one or more of the plurality of symbol substitution sets further includes information specifying particular ones of the identified target symbols to be replaced among a total of the target symbols in the reel set (“Some embodiments use what amounts to special cases of this method, wherein the symbols in certain designated regions on a fixed set of reel strips are randomly changed. By appropriately enumerating every possible changed set of reel strips, one sees that this is indeed a special case of the method described above. Such a symbol substitution method will now be described. 
A substitution region will consist of all slots on a fixed set of reel strips 
ReelStrips[NUMREELS][MAXNUMSTOPS] which contain the same fixed symbol number. A substitution pattern, or schema, prescribes for each substitution region a symbol which is to be substituted into every slot of that region. For example, one such schema might substitute the symbol number 100 (representing a bar) for every occurrence of the symbol number 101 (representing a cherry). 
Such a substitution schema may be represented as an array 
SampleSchema[NUMREELS][NUMSYMBOLS] where NUMSYMBOLS is the number of symbols in a particular game. 
Then 
SampleSchema[i][j]=k means that every occurrence of symbol j on reel i is to be replaced by symbol k”, [0031]-[0037]).
Regarding claim 7, Zobel discloses one or more of the plurality of symbol substitution sets further includes information specifying particular positions on the plurality of reels in which the retrieved identified target symbols are to be positioned in place of the symbols originally at those particular positions ([0031]-[0037]).
Regarding claim 8, Zobel discloses the symbol replacement module is further configured to apply rules identifying which of a total number of the symbols on each of the plurality of reels are to be replaced by the replacement symbols (“In some embodiments a substitution device is a perturbation table. This is an array 
Perturb[NUMREELS][NUMSYMBOLS][NUMSYMBOLS] of weights. Using such a perturbation table, the actual substitution of symbols occurs in two steps. First a schema is randomly selected, as described above. Assume the k-th schema has been selected. Next, for every 
i<NUMREELS and j<NUMSYMBOLS a symbol number 1 is randomly drawn using the weights 
Perturb[i][Schemas[k][i][j]][1]; for 1<NUMSYMBOLS. This symbol number 1, rather than the number Schemas[k][i][j] initially prescribed by schema k, is substituted for every occurrence of symbol number j on reel i. These random draws are independent of one another”, [0040]-[0043]).
Regarding claim 9, Zobel discloses one or more of the plurality of symbol substitution sets further includes an identification of the replacement symbols to be used to replace the target symbols ([0031]-[0037]).
Regarding claim 10, Zobel discloses the replacement symbols are predetermined for each of the one or more target symbols of the reel set targeted for replacement ([0031]-[0037]).
Regarding claim 12, Zobel discloses one or more of the plurality of symbol substitution sets specifies a number of zero of the target symbols to replace on one or more of the plurality of reels (“In another embodiment, the substitution method is used to improve an existing game. In the notation set forth above, an identity schema prescribes that every occurrence of symbol j on reel i be replaced by the same symbol j. If such a schema is selected, the original reel strips are left unchanged if there are no perturbations. Such a schema could be used a relatively large percentage of the time, and different schemas the remainder of the time, thus achieving a modest enhancement of the original game. Alternately, schemas that involve many substitutions of only a few symbols could be used often, thereby achieving a more radical departure from the original game”, [0056]).
Regarding claim 13, Zobel discloses the reel set comprises a virtual reel set, and further comprising storage to store the reel set and the plurality of symbols associated therewith (“For a slot machine game, the Schemas and Perturb arrays may be supplied as a text file, in addition to the reel strips, pay table, and other parameters of the game”, [0051]).
Regarding claim 14, Zobel discloses the random event selection module comprises a random number generator, and wherein each of the plurality of symbol substitution sets is associated with a number or range of numbers identifiable by an output of the random number generator (“FIG. 2 shows the operation of various features of some of the embodiments as described above. A player causes a game to commence (201) and places a wager (203). In some slot machines these two actions are only one: the player initiates the play by placing a wager, for example by depositing a coin. A symbol schema is selected (205) by the processor. This may be done by random selection (207), by weighted probabilities where some schemas are weighted toward a more likely selection than others (209), or at random but where some schemas are listed more than once and therefore are more likely of selection (211). In addition to the foregoing, a schema may be selecting according to a count of recent plays (213); for example, a schema may be selected for 70% of the spins and the original symbols may be used for the other 30%”, [0067]).
Regarding claim 15, Zobel discloses a slot game device comprising: a display presenting a slot game grid; a plurality of slot game reels each having a plurality of symbols associated therewith, a portion of the slot game reels being presented via the slot game grid (“A video display such as a cathode-ray tube or a flat-panel display 115 provides a visual image of spinning reels. The display is controlled by the processor. Symbols carried by the reels are displayed in one or more pay line windows such as an upper pay line window 117, a middle pay line window 119 and a lower pay line window 121”, [0063]); 

a user interface including at least one user input to enable a player to initiate a slot game event presented via the slot game grid (“One or more manual controls 105 may be provided to enable the player to select various features of a game. Some slot machines do not provide the player with any choices. In some slot machines a manual control may take the form of a push-button or a lever that starts the play”, [0062]); 

a wager input device structured to identify and validate player assets, and to permit the player to play the slot game event when the player assets are provided (“A coin box 103 may be provided for receiving wagers from a player, although in some slot machines there is no coin box, and wagers may instead be received in the form of paper currency or in other ways. The coin box is in electrical communication with the processor”, [0061]); 

and a processor configured to: select from a plurality of symbol substitution sets, each identifying at least one target symbol targeted for replacement and a number of the target symbols to replace, on each of the reels identified in the selected symbol substitution set; replace the number of the target symbols with replacement symbols on each of the reels as governed by the selected symbol substitution set (“The processor is programmed to play one or more games embodying the various principles of play as described above”, [0063]; “Embodiments of the invention will now be described in more detail. Consider the previously-discussed array 
ReelStrips[NUMREELS][MAXNUMSTOPS] Prior to each play the array is modified. The most general form of our method involves a collection of sets of reel strips together with a probability distribution over that collection. More precisely, we use an array of sets of reel strips 
ReelStrips[NUMSETS][NUMREELS][MAXNUMSTOPS] with the first coordinate indicating the set number, and NUMSETS a positive integer. We either associate weights, or equivalently probabilities, to each set, or simply allow the appropriate number of repetitions in the list and employ a uniform distribution. In this latter setup, a number k<NUMSETS would be randomly drawn prior to each spin, and the set 
ReelStrips[k][NUMREELS][MAXNUMSTOPS] would be used for that spin in the usual fashion”, [0024] – [0027]; “When a schema has been selected, symbols on a reel are replaced according to the schema (215). For example, a preselected symbol may be removed wherever it appears on the reel and replaced with one symbol prescribed by the schema (217) or with various symbols prescribed by the schema (219). Symbols may be randomly selected for replacement (221). Symbols may be selected by a weighted procedure (223). A stack of symbols may be replaced with a stack of different symbols once per reel or every time the stack appears on the reel (225), or a stack may be randomly selected for replacement (227)”, [0068]; that a single stack on a reel is to be replaced once per reel interpreted to mean that a specified number of target symbols on that reel have been specified for replacement); 

identify winning symbol combinations and corresponding awards from the reels as modified by the replacement symbols and displayed via the slot game grid (“When all replacing of symbols has been completed, the reels are spun mechanically or in video depiction (231). If a winning combination of symbols appears in a pay line, an award is given (233), for example in the form of a cash payout or in the form of credits that can be used for future games or exchanged for cash at the player's option. The play may repeat at the player's option”, [0069]); 

and remove the replacement symbols from the reels prior to player participation in a subsequent one of the slot game events (“In addition to the foregoing, a schema may be selecting according to a count of recent plays (213); for example, a schema may be selected for 70% of the spins and the original symbols may be used for the other 30%”, [0067]; in the case of the use of the original symbols after a spin in which a schema has been used).
Regarding claim 16, Zobel discloses each of the plurality of symbol substitution sets is assigned a likelihood of being selected relative to the other ones of the symbol substitution sets, and wherein the processor is configured to select from the plurality of symbol substitution sets pursuant to the assigned likelihoods of being selected (“We either associate weights, or equivalently probabilities, to each set, or simply allow the appropriate number of repetitions in the list and employ a uniform distribution”, [0026]).
Regarding claim 17, Zobel discloses a slot game device comprising: a display presenting a slot game grid ([0063]); 

a user interface including at least one user input to enable a player to initiate a slot game event presented via the slot game grid ([0062]);

a wager input device structured to identify and validate player assets, and to permit the player to play the slot game event when the player assets are provided ([0061]); 

reel storage configured to store a plurality of reels of a slot game, wherein each of the reels has a plurality of consecutive symbols associated therewith; symbol substitution set storage configured to store a symbol substitution set identifying one or more target symbols on one or more of the reels to be replaced with one or more replacement symbols, and specifying a number of the target symbols to be replaced on each of the reels ([0051]); 

and a processor configured to: (a) retrieve the stored symbol substitution set in response to a signal to replace the target symbols on the one or more reels with the one or more replacement symbols of the symbol substitution set ([0067]); 

(b) locate the target symbols on each of the reels as identified in the symbol substitution set, in a quantity corresponding to the specified number of the target symbols to be replaced as identified in the symbol substitution set; (c) replace the quantity of located target symbols with the replacement symbols for use in a slot game event (“When a schema has been selected, symbols on a reel are replaced according to the schema (215). For example, a preselected symbol may be removed wherever it appears on the reel and replaced with one symbol prescribed by the schema (217) or with various symbols prescribed by the schema (219). Symbols may be randomly selected for replacement (221). Symbols may be selected by a weighted procedure (223). A stack of symbols may be replaced with a stack of different symbols once per reel or every time the stack appears on the reel (225), or a stack may be randomly selected for replacement (227)”, [0068]; that a single stack on a reel is to be replaced once per reel interpreted to mean that a specified number of target symbols on that reel have been specified for replacement); 

(d) in response to the slot game event, identify winning symbol combinations and corresponding awards on the one or more reels as modified by the replacement ([0069]); 

(e) reset each of the reels to their original state in response to the slot game event; and (f) repeat (a)-(e) in response to further occurrences of the signal  (“In addition to the foregoing, a schema may be selecting according to a count of recent plays (213); for example, a schema may be selected for 70% of the spins and the original symbols may be used for the other 30%”, [0067]; in the case of the use of the original symbols after a spin in which a schema has been used).
Regarding claim 18, Zobel discloses the symbol substitution set storage is configured to store a plurality of the symbol substitution sets, each identifying respective ones of the target symbols and specifying a respective number of the target symbols to be replaced on each of the reels ([0051]); 

and wherein the processor is further configured to select one of the plurality of symbol substitution sets in response to the signal, to retrieve the selected one of the symbol substitution sets, and to and perform (b)-(f) based on the target symbols and specified number of the target symbols to be replaced associated with the selected one of the symbol substitution sets ([0068]).
Regarding claim 19, Zobel discloses the signal is provided randomly in connection with the slot game event (“A player causes a game to commence (201) and places a wager (203). In some slot machines these two actions are only one: the player initiates the play by placing a wager, for example by depositing a coin. A symbol schema is selected (205) by the processor”, [0067]).
Regarding claim 20, Zobel discloses the signal is provided in response to an event associated with participation in the slot game event ([0067]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zobel et al. (pub no. 20120083327) in view of Yoshimura (pub. no. 20070225060).
Regarding claim 11, it is noted that Zobel does not disclose a replacement symbol that is a derivative of the target symbol being replaced.  Yoshimura however, teaches of replacement symbol that is a derivative of the target symbol being replaced (“An extra bet added to a normal bet causes the slot machine 1 to change in neither the number of paylines nor the probability of a winning combination formed on a payline, but does change some symbols to specific symbols on the video reels, and the types of awards when a winning combination includes one of the specific symbols. The slot machine 1 in particular replaces a wildcard symbol (hereinafter, an original W symbol) with another wildcard symbol (hereinafter, a special W symbol) (Step S5). The original W symbol is replaced with the special W symbol as described below. The display control unit 25 stores first and second series of ten symbols for use on each video reel. The first series of ten symbols is arranged in a predetermined order. The second series of ten symbols is equivalent to the first series of ten symbols except for the replacement of the original W symbol with the special W symbol. In FIG. 2, for example, the display control unit 25 displays three symbols arranged in the vertical direction that constitute a video reel on each of the five symbol display areas 11a. The three symbols on each video reel are consecutive symbols belonging to the first or second series of ten symbols when the player places a normal or extra bet on the slot machine 1”, [0042] & [0043]).
Exemplary rationales that may support a conclusion of obviousness include applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  Here both Zobel and Yoshimura are directed to slot machines with variable reel strips.  To implement the special wild symbol as a replacement for a normal wild symbol as taught by Yoshimura would be to apply a known technique to a known device ready for improvement to yield a predictable result.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify Zobel to use the special wild symbol to replace original wild symbol.  To do so would encourage additional wagers thereby increasing coin-in.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant is directed to the attached “Notice of References Cited” for additional relevant prior art. The Examiner respectfully requests the Applicant to fully review each reference as potentially teaching all or part of the claimed invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715